        Case
        Case2:20-cv-04537-AB-MAA
             2:20-cv-04537-AB-MAA Document
                                  Document18
                                           7 Filed
                                             Filed05/20/20
                                                   06/29/20 Page
                                                            Page11of
                                                                   of24 Page
                                                                        PageID
                                                                             ID#:29
                                                                                #:77

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                        Central District
                                                    __________  District of
                                                                         of California
                                                                            __________

                                                                      )
G.R., a minor, by and through her guardian Mayra De
   La Cruz, individually and on behalf of all others                  )
                  similarly situated,                                 )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                          Civil Action No.FY AB (MAAx)
                                                                      )
      TIKTOK, INC., a California corporation, and                     )
      BYTEDANCE INC., a Delaware corporation,                         )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
                                           See attached Schedule A.




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: William A. Baird
                                           BAIRD LAW FIRM
                                           2625 Townsgate Road, Suite 330
                                           Westlake Village, CA 91361




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                              CLERK OF COURT
                                                                                        OURT


Date:            05/20/2020
                                                                                         Signature
                                                                                             atur
                                                                                             at ure off Clerk
                                                                                                           rkk oorr Deputy Clerk
         Case
         Case2:20-cv-04537-AB-MAA
              2:20-cv-04537-AB-MAA Document
                                   Document18
                                            7 Filed
                                              Filed05/20/20
                                                    06/29/20 Page
                                                             Page22of
                                                                    of24 Page
                                                                         PageID
                                                                              ID#:30
                                                                                 #:78

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 2:20-cv-04537 AB (MAAx)

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
Case
Case 2:20-cv-04537-AB-MAA
     2:20-cv-04537-AB-MAA Document
                          Document 7-1
                                   18 Filed
                                       Filed 06/29/20
                                             05/20/20 Page
                                                      Page 31 of
                                                              of 41 Page
                                                                    Page ID
                                                                          ID #:79
                                                                             #:31




      )!',     AB (MAAx)
 
                                               
 
 
 !&#!'+$!,( 
 +$,!(#*- 
 
 
 $%#&'!$
 +#$ #&"+#*! 
 $'$*'  
 
Case 2:20-cv-04537-AB-MAA Document 18 Filed 06/29/20 Page 4 of 4 Page ID #:80
